Exhibit 10.52

EVERTEC, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of this July 29,
2016 (the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and the
person whose signature, name and title appear in the signature block hereof (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below).

W I T N E S S E T H

WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);

WHEREAS, Section 9 of the Plan authorizes the grant (the “Award”) of Restricted
Stock with respect to the common stock, par value $0.01 per share, of the
Company (“Common Stock”); and

WHEREAS, in connection with the Participant’s service as a member of the Board
of Directors of the Company (the “Directorship”), and in accordance with the
Company’s Independent Director Compensation Policy, the Company desires to grant
Restricted Stock to the Participant, subject to the terms and conditions of the
Plan and this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1. Grant of Restricted Stock. In consideration of the Directorship and subject
to the terms, conditions and restrictions set forth herein, the Company grants
to the Participant 4,682 shares of Restricted Stock (the “Restricted Shares”).

 

2. Vesting. The Restricted Shares shall vest and become non-forfeitable on the
day immediately preceding the Company’s next Annual Meeting of Stockholders
following the Date of Grant (the “Vesting Date”), provided that the Participant
is actively carrying out his or her duties in connection with the Directorship
at all times from the Date of Grant through the Vesting Date.

 

3. Termination.

 

  (a) In the event of the Participant’s Disability (defined below) or in the
event the Directorship is terminated due to the Participant’s death, all of the
Restricted Shares that have not become vested as of the date of Disability or
the Termination Date (defined below), as applicable, shall automatically vest.

 

  (b) In the event the Directorship is terminated other than as set forth in (a)
above, all of the Restricted Shares that have not become vested as of the
Termination Date shall automatically be forfeited.

 

  (c) For purposes of this Section 3:

“Disability” shall mean the Participant’s inability to perform the Directorship
by reason of any medically determinable physical or mental impairment for a
period of 6 months or more in any 12 month period.

“Termination Date” is the date the Participant’s Directorship is terminated
under the circumstances set forth in (a) or (b) above.

 

4. Rights as Stockholder; Dividends. The Participant shall be the record owner
of the Restricted Shares, and as record owner shall be entitled to all rights of
a stockholder, including, but limited to the right to vote and the right to
receive any dividends.

 

5. Taxes. On the Vesting Date, the Participant shall be responsible for paying
the Company any taxes due on taxable income recognized by the Participant with
respect to the Restricted Shares (the “Tax Payment”); provided, however, that
(a) the Participant may satisfy payment of the Tax Payment through (i) a cash
payment to the Company; (ii) authorizing the Company to repurchase from the
shares of Common Stock otherwise to be delivered to the Participant, a number of
whole shares of Common Stock having a Fair Market Value equal to the Tax
Payment; or (iii) any combination of (i) and (ii); and (b) in the event that the
Company determines that a Tax Payment is required and the Participant fails to
advance the Tax Payment after so requested by the Company, the Company may, in
its discretion, deduct any Tax Payments from any amount then or thereafter
payable by the Company to the Participant and take such other action as deemed
necessary to satisfy all obligations for the Tax Payment.



--------------------------------------------------------------------------------

6. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts to be performed therein.

 

7. Notice. Every notice or other communication relating to this Agreement shall
be made in writing and the notice, request or other communication shall be
deemed to be received upon receipt by the party entitled thereto. Any notice,
request or other communication by the Participant should be delivered to the
Company’s General Counsel.

 

8. Miscellaneous. This Agreement and the Plan contain the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior communications, representations and negotiations in respect
thereto. No change, modification or waiver of any provision of this Agreement
shall be valid unless in writing and signed by the parties hereto. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company and any person or persons who shall, upon the death of
the Participant, acquire any rights hereunder in accordance with this Agreement
or the Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control. Every provision of this Agreement is intended to be severable and any
illegal or invalid term shall not affect the validity or legality of the
remaining terms. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Compensation
Committee of the Company’s Board of Directors (the “Committee”) for review, as
provided for in the Plan. The resolution of such a dispute by the Committee
shall be binding on the Company and the Participant. This Agreement may be
signed in counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the Date
of Grant set forth above.

 

EVERTEC, INC.       THE PARTICIPANT

 

     

 

Name:   Morgan M. Schuessler, Jr.       Name:   Alan H. Schumacher Title:  
Chief Executive Officer       Title:   Independent Director

 

2